TEMPLE, J.}
Concurring. — I think the evidence clearly shows that Carr continued to recognize Hartman as his attorney, after the employment of Patterson, and permitted him to render services, knowing that Hartman supposed the contract was binding, and was the only mode provided for his compensation. I think this amounted to a waiver of full performance on the part of Hartman.
*710As to the defense that the contract was contra bonos mores, I see no evidence which tends to support it. The title had already been confirmed, and the grounds for supposing the grant a forgery had been laid before the court in an affidavit of the district attorney; and the question pending before the court was whether a new trial should be granted for that reason. I see nothing improper in the employment of counsel to resist such a motion. There is no evidence that any concealment was intended or attempted by Hartman. I, therefore, concur in the judgment.
I concur: Rhodes, C. J.